Citation Nr: 0511836	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, diagnosed as sarcoidosis, to include as a residual 
of herbicide (Agent Orange) exposure in service.

2.  Entitlement to service connection for a basal cell 
carcinoma, to include as a residual of herbicide (Agent 
Orange) exposure in service.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1964 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  That rating decision denied 
entitlement to service connection for basal cell carcinoma 
and a respiratory disorder.  That rating decision also 
granted service connection for bilateral hearing loss and 
assigned a noncompensable (0%) disability rating.  

In December 2004, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  At this hearing the veteran offered 
testimony with respect to a claim for service connection for 
a left knee disability.  However, the Board notes that the RO 
denied service connection for a left knee disability in the 
December 2002 rating decision and notified the veteran of the 
decision that same month.  The veteran did not file a timely 
notice of disagreement with respect to this issue and the 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).   

The issues of entitlement to service connection for basal 
cell carcinoma and the rating of the veteran's service-
connected hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of sarcoidosis.

3.  The medical evidence of record does not show any 
diagnosis of sarcoidosis during service or within the first 
year after the veteran separated from service.  

4.  There is no competent medical evidence linking the 
veteran's sarcoidosis to military service.  

CONCLUSION OF LAW

A respiratory disorder, diagnosed as sarcoidosis, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letters dated August 2001, September 2001, and April 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim, and conducted VA examinations 
of the veteran.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for a 
respiratory disorder.  Initially, the veteran asserted that 
his respiratory disorder was the residual of tuberculosis.  
However, more recently the respiratory disorder has been 
diagnosed as sarcoidosis and the veteran claims that it is a 
residual of exposure to Agent Orange during service.  He 
asserts that he was exposed to Agent Orange during service in 
Vietnam, and that he developed sarcoidosis mellitus as a 
result of this exposure.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sarcoidosis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003)(emphasis added);  See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Review of the veteran's discharge papers, Form DD 214, 
reveals that he served in the Army from February 1964 to 
February 1966.  The veteran had approximately four months of 
foreign service and was awarded the Vietnam Service Medal.  
Other service personnel records confirm that he served in 
Vietnam.  This evidence establishes that the veteran served 
in the Republic of Vietnam during the Vietnam era within the 
meaning of the controlling law and regulations.  As such, he 
is presumed to have been exposed to herbicide agents, Agent 
Orange, during this service.  

In this case, the veteran avers that he developed his current 
respiratory disorder, sarcoidosis, as a result of exposure to 
Agent Orange in service.  The veteran's service medical 
records are complete and do not reveal any complaints, or 
diagnosis, of a respiratory disorder during service.  In 
January 1966 separation examination of the veteran was 
conducted.  The veteran's lungs and chest were evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
veteran did not indicate any history of chest pain of 
shortness of breath.  A January 1966 chest x-ray examination 
report noted a "calcification in right hilum old healed 
granuloma - chest otherwise negative."  

The veteran developed complaints of cough and a series of VA 
and private medical treatment records dating from 2000 to the 
present reveal that evaluation of the veteran's respiratory 
complaints was conducted and that it was difficult to 
diagnose the disorder.  An April 2000 VA chest x-ray report 
revealed a "normal chest" with clear lungs.  However, 
another VA chest x-ray examination of the veteran was 
conducted in November 2000 and revealed a "fullness in the 
right infrahilar region."  Computerized tomography (CT) 
examination was recommended.  Yet a December 2000 VA chest x-
ray examination report reveled "no acute disease or interval 
change."  

In December 2000 CT examination of the veteran's chest was 
conducted by VA.  The radiology report revealed that that the 
veteran had "two probable granulomata in the right upper 
lobe."  One appeared to be calcified while the other did 
not.  A series of follow-up examinations by chest x-ray and 
CT were conducted and an August 2001 VA CT examination report 
reveals an impression that the veteran had "persisting, 
probably benign mediastinal adenopathy," with "no acute 
lung zone abnormality."  

Private medical records dated in March and June 2002 reveal 
that continuing evaluation of the veteran's respiratory 
disorder was being conducted.  In March 2002 a bronchoscopy 
with biopsy was conducted.  The March 2002 pathology report 
revealed a final diagnosis of chronic bronchitis and other 
inflammatory changes of the lungs.  Specifically, March 2002 
cytology examination revealed a diagnosis of "inflammatory 
atypia or metaplasia.  No evidence of malignancy."  An 
accompanying June 2002 private CT examination report revealed 
that the veteran's "right perihilar infiltrates have 
resolved," but that the veteran had chronic obstructive 
pulmonary disease (COPD) and calcified lymph nodes.  

In August 2002 a VA Compensation and Pension  examination of 
the veteran was conducted.  The veteran reported symptoms of 
having shortness of breath with walking or climbing stairs.  
Physical examination revealed the veteran's chest was clear 
to percussion and auscultation.  Skin test for tuberculosis 
was negative and the diagnosis was "granulomatous nodules of 
lung, etiology unresolved."  A subsequent VA pulmonary 
evaluation contained the impression of mediastinal adenopathy 
of a undetermined origin.  

Private medical records dated in November 2002 reveal that 
full evaluation of the veteran's respiratory disorder was 
conducted by clinical, pathologic, and radiographic testing.  
The diagnosis was sarcoidosis.  A November 2004 letter from 
the veteran's private physician indicated that the "etiology 
of sarcoidosis is generally unknown.  Although it is possible 
an environmental or infectious agent triggers this condition, 
none has been proven to do so to date.  The possibility that 
toxins such as agent orange that [the veteran] was exposed to 
in Vietnam could trigger sarcoidosis exists, however this is 
[sic] association has not previously been proven and there is 
no way to do so in [the veteran's] individual case."

In December 2004, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  At this hearing the veteran testified that 
he experienced shortness of breath for several years and that 
he believed that Agent Orange was a cause of his sarcoidosis.

The preponderance of the evidence is against the veteran's 
claim.  The Board finds that, although the veteran has met 
the regulatory presumption of exposure to Agent Orange with 
active service in the Republic of Vietnam during the Vietnam 
era, the medical evidence of record reveals that the 
veteran's respiratory disorder is diagnosed as sarcoidosis 
which is not one of the diseases specified at 38 C.F.R. 
§ 3.309(e) for which presumptive service connection on the 
basis of Agent Orange exposure is warranted.  There is no 
evidence that the veteran has one of the presumptive diseases 
for which service connection on the basis of Agent Orange 
exposure is warranted.  With no such exposure service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e) 
cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of sarcoidosis.  As noted above, service 
connection for sarcoidosis may be granted if it becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The evidence of record 
reveals that the veteran first had complaints of shortness of 
from approximately 1998 and that he was first diagnosed with 
sarcoidosis in 2002.  Even assuming that the first complaints 
of respiratory symptoms were manifestations of the veteran's 
sarcoidosis, these were decades after he separated from 
service.  As such, service connection on a presumptive basis 
under 38 C.F.R. § 3.309(a) cannot be granted.  

Finally, service connection may also be granted on a direct 
basis if the veteran's sarcoidosis was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  However, there is no evidence showing that 
the veteran had sarcoidosis, or any respiratory symptoms, 
during service, and the service medical records do not reveal 
any noted medical abnormalities on separation examination.  
Furthermore, there is no competent medical evidence of record 
which links the veteran's sarcoidosis to his active military 
service or to Agent Orange exposure during service.  As such, 
service connection must be denied.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection 
. . . there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.")

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a respiratory disorder, diagnosed as 
sarcoidosis, is denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his service-connected hearing loss, the veteran testified 
at his December 2004 hearing that he had a VA audiology 
evaluation in January 2004 and that he was scheduled for 
another evaluation later in December 2004 or January 2005.  
These records should be obtained.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In September 2001 a VA Agent Orange protocol examination of 
the veteran was conducted.  The diagnosis indicated that eh 
veteran had basal cell carcinoma of the left ear removed and 
that "this could be related to Agent Orange."  In October 
2001 the VA medical center sent the veteran a letter which 
indicated that the "diagnosis(es) listed below ARE related 
to Agent Orange:  . . .  Basal Cell CA."  In August 2002 
another VA examination of the veteran was conducted.  The 
diagnosis noted the veteran history of having a basal cell 
carcinoma removed from the right ear, but did not offer any 
opinion as to the relationship of this to the veteran's Agent 
Orange exposure during service.  Clarification of the 
etiology of this disorder is necessary.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The case is REMANDED to the regional office (RO) for the 
following development:

1.  Obtain all the records of any 
treatment at VA facilities which are not 
already on file.  Specifically, request 
all ear examination reports and audiology 
examination reports March 2003 to the 
present.

2.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for skin disorders.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of skin 
cancer found to be present.  The examining 
physician is requested to review the prior 
to VA examination reports and then offer 
an opinion as to the etiology of the 
veteran's basal cell carcinoma.  
Specifically, is the veteran's basal cell 
carcinoma related to herbicide exposure 
during service?  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


